DETAILED ACTION
Pending Claims
Claims 1, 2, 5-13, and 15-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 27, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial Nos. {16/408,794, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.  

Response to Amendment
The previous objection to claims 3, 4, and 14 has been rendered moot by the cancellation of these claims.
The previous objection to claims 1, 2, 5-13, and 15-19 has been overcome by amendment.
The previous rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The previous ejection of claims 5-7 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 4 and 14 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589) has been rendered moot by the cancellation of these claims.
The rejection of claims 4 and 14 Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049) has been rendered moot by the cancellation of these claims.
The rejection of claims 3 and 14 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Alastair et al. (GB 2332202 A) has been rendered moot by the cancellation of this claim.
The rejection of claims 1, 2, 10-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Alastair et al. (GB 2332202 A) has been overcome by amendment.
The rejection of claims 3 and 14 under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Pat. No. 6,576,297) in view of Andrews (U.S. Pat. No. 4,101,459) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 2, 10-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Pat. No. 6,576,297) in view of Andrews (U.S. Pat. No. 4,101,459) has been overcome by amendment.

Claim Objections
Claims 1, 2, 5-13, and 15-19 are objected to because of the following informalities:
Regarding claims 1, 2, 5-13, and 15-19, for improved clarity, claim 1 should state: m, n, o, p, q, r and s = 0 or 1, provided that at least one of m, o, q, and s = 1.  Claims 2, 5-13, and 15-19 are objected to because they are dependent from claim 1.
Further regarding claim 15, for improved clarity, claim 15 should state: wherein the the , the 

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at least two secondary cyclic amino groups belong to the same cycle”.  Claim 9 attempts to further limit claim 1 with a list of amines, including amines having the secondary amine groups in different cycles.  This shift in scope departs from the previous claim boundary of “the at least two secondary cyclic amino groups belong to the same cycle”.  Accordingly, it is unclear which limitation controls the scope of claim 9.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at least two secondary cyclic amino groups belong to the same cycle”.  Claim 9 attempts to further limit claim 1 with a list of amines, including amines having the secondary amine groups in different cycles.  This shift in scope departs from the previous claim boundary of “the at least two secondary cyclic amino groups belong to the same cycle”.  Accordingly, the full list of amines in claim 9 fails to properly further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589).
Claims 1, 2, 5-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049).
Regarding claims 1, 2, 5-12, and 15-19, Andrews discloses: (1) a composition (Abstract; column 1, line 64 through column 2, line 13) comprising:
a) an epoxy resin (Abstract; column 2, line 32 through column 4, line 7),
b) a polyamine (Abstract; column 4, lines 8-20), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and ammonium ions, wherein the Brønsted acid having a pKa of not more than -9.01 (Abstract; column 2, lines 14-31: metal/ammonium salts of trifluoromethanesulfonic acid; see also Table 1 on page 11 of the instant specification);
(2) wherein the epoxy resin is a polyepoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 32 through column 4, line 7);
(10) wherein the salt of the Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or ammonium salt (column 2, lines 14-31: metal/ammonium salts of trifluoromethanesulfonic acid);
(11) wherein the composition further comprises e) further auxiliaries or additives (column 4, lines 43-59); 
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 4, line 67 through column 5, line 6);
(16) a composite comprising the composition (column 4, lines 60-66);
(17) a casting resin comprising the composition (column 4, lines 60-66);
(18) a coating composition comprising the composition (column 4, lines 60-66);
(19) an adhesive comprising the composition (column 4, lines 60-66).
Andrews discloses the use of cycloaliphatic, aromatic, and heterocyclic polyamines as his curing agent (see column 4, lines 8-20).  These heterocyclic polyamines are not specifically limited and include N-(2-aminoethyl)piperazine (see column 4, lines 15-16).  However, he fails to disclose: (1) b) a cyclic amine having two secondary amino groups which are both part of an organic ring system; (1) wherein the two secondary cyclic amino groups belong to the same cycle; (1 & 5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claim for details); and (9) wherein the amine b) is selected from a list including piperazine and 2,5-dimethylpiperazine (see claim for full list).
Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins.  In light of this, it has been prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Andrews with the instantly claimed amine because: (a) Andrews discloses the use of heterocyclic polyamines (not specifically limited), including N-(2-aminoethyl)piperazine, as his curing agent; (b) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Andrews fails to disclose an embodiment containing “b)” and (1) d) an amine not covered by the part b), wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight; and (12) wherein the amines d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases.  Rather, Andrews presents cycloaliphatic, aromatic, and heterocyclic amines as equivalent amine curing agents for this type of formulation (see column 4, lines 8-20).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.  This obvious combination would have obviously embraced embodiments satisfying the instantly claimed relative amounts (10% ≤ b < 100%; 0% < d ≤ 90%).
(and the relative amounts thereof) because: (a) Andrews presents cycloaliphatic, aromatic, and heterocyclic amines as equivalent amine curing agents for this type of formulation; (b) it has been found that combining equivalents known for the same purpose is prima facie obvious; and (c) this obvious combination would have obviously embraced embodiments satisfying the instantly claimed relative amounts (10% ≤ b < 100%; 0% < d ≤ 90%).  Furthermore: (d) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as a suitable heterocyclic polyamines for curing epoxy resins; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 13, the combined teachings of {Andrews and Mayfield} and {Andrews and Green} are as set forth above and incorporated herein.  Andrews discloses: (13) wherein the composition includes from 0.001-5% of c) salt of the Brønsted acid (column 4, lines 29-33: 0.2 to 2 parts by weight per 100 parts by weight of resin and curing agent).  He fails to explicitly disclose: from 30-95% of a) epoxy resin, from 1-50% of b) cyclic amine, and from 0-48% of e) further auxiliaries or additives.  However, his reactive ratio would have embraced these relative amounts of a) and {b) +d)} (see column 4, lines 21-28).  This is further supported by the working examples.  Furthermore, the additive and optional nature of the auxiliaries would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the (which is further supported by the working examples); and (c) the additive and optional nature of the auxiliaries e) would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.

Response to Arguments
Applicant's arguments regarding the combined teachings of {Andrews and Mayfield} and {Andrews and Green} (see pages 9-10 of the response September 9, 2021) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 4, 2021